Citation Nr: 1536077	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  13-29 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of overpayment in the amount of $9,921.17, to include whether a request for waiver was timely received.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel



INTRODUCTION

The Veteran had active military service from June 1972 to July 1976, and from April 1980 to January 1983.  He died in August 1992; the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2013 determination of the VA Debt Management Center (DMC) Committee on Waivers and Compromises (Committee).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant has appealed a determination by the DMC that she did not timely request a waiver of overpayment determined in the amount of $9,921.17.  The instant appeal lies entirely within "Virtual VA"; thus, the Board has not been provided a paper copy of the file for review.  Other records are also in the Veterans Benefits Management System (VBMS) electronic file.  A review of these virtual files reveals that some records were not properly scanned into Virtual VA, including the appellant's December 2012 request for a waiver, her July 2013 notice of disagreement, and her substantive appeal.  Given the potentially significant number of missing records from the virtual claims file, a remand is required to ensure the Board is able to review the entire record pertinent to the appellant's appeal.

Accordingly, the case is REMANDED for the following action:

1. All efforts must be undertaken to rebuild/complete the Veteran's virtual claims files.  As it appears that the entirety of the physical claims file was not scanned, the AOJ must pull it from the scanning facility and rescan all paper files, especially to the extent documents were not initially scanned.  Specifically, the appellant's December 2012 request for waiver, July 2013 notice of disagreement, and her substantive appeal must be located and scanned into the virtual file.

2. After completing the above, and any other development deemed necessary, readjudicate the appellant's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, she and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




